DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The  35 U.S.C. 102(b) rejection of Claims 1 — 3, 6, 10 and 13 — 14 as being anticipated
by Kobayashi et al (U.S. Patent Application Publication No. 2016/0075468 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 102(b) rejection of Claims 4 — 5 as being anticipated by Kobayashi et al
(U.S. Patent Application Publication No. 2016/0075468 A1) as evidenced by Runge et al (U.S.
Patent No. 2003/0012945 A1), of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 103(a) rejection of Claim 9  as being unpatentable over Kobayashi et al
(U.S. Patent Application Publication No. 2016/0075468 A1), of record on page 2 of the previous Action, is withdrawn.

5. 	The 35 U.S.C. 103(a) rejection of Claims 7 — 8 as being unpatentable over Kobayashi et
al (U.S. Patent Application Publication No. 2016/0075468 A1) in view of Bloom (U.S. Patent
No. 2009/0299184 A1), of record on page 2 of the previous Action, is withdrawn.

Claim Rejections – 35 USC § 102
6.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 7.         Claims 1, 3 – 9 and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by Demirors et al (WO 2017/003463 A1; U.S. Patent No. 10,457,799 B1). 
With regard to Claims 1, 6 and 15, Demirors et al discloses extrusion of a blend of HDPE (column 7, lines 13 – 15), therefore comprising an additive, onto a paper substate (column 18, lines 42 – 50); initial mixing, in the melt, is in a twin – screw extruder (melt blend samples generated; column 23, line 30) which is therefore on – line. The line speed is 1,500 feet per minute (column 18, lines 10 – 30).
With regard to Claim 3, the claimed output is disclosed (column 17, line 62).
With regard to Claims 4 – 5, a thickness of 1 mil is disclosed (column 17, line 63). The claimed amount is therefore disclosed.
With regard to Claim 7, because mixing is in the extruder, an additive that is liquid is disclosed.
With regard to Claim 8, talc is additionally disclosed (column 9, line 37).
With regard to Claim 9, an additive additionally is disclosed in the amount of 10 to 20% by weight (column 5, lines 1 – 2).




Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.          Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Demirors et al (WO 2017/003463 A1; U.S. Patent No. 10,457,799 B1). 
Demirors et al disclose a extrusion as discussed above. Demirors et al do not explicitly disclose pretreatment. However, a substrate that is presealed, after extrusion on one surface, is disclosed (column 18, lines 41 – 43). It would have been obvious for one of ordinary skill in the art to provide for extrusion on the surface of the substrate that is not extruded, as extrusion is disclosed. The presealing would therefore constitute a pretreatment.





ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782